Citation Nr: 0603370	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-24 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hypertension.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Esq.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950 and September 1954 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the RO, which granted 
service connection for hypertension and hemorrhoids.  The 
veteran is contesting the initial 10 percent ratings assigned 
to each disability.  The Board notes that the RO initially 
denied service connection for hypertension and hemorrhoids.  
The veteran appealed, and by May 2003 decision, the Board 
granted service connection for the foregoing.  The RO 
subsequently determined the initial ratings to be assigned.  
It is these that the veteran is now appealing.

The veteran requested and was granted a hearing before a 
Veterans Law Judge at the RO, which was to take place in 
February 2005.  On the hearing date, the veteran's 
representative indicated that in lieu of a personal hearing, 
the veteran would be submitting a written statement.  

In February 2005, the veteran indicated a desire to file 
claims of service connection for a nervous condition and for 
a shoulder condition.  These issues were denied in a December 
2002 Board decision that was not appealed.  To the extent the 
veteran wishes to reopen these claims, this matter is 
REFERRED to the RO for appropriate action. 

In January 2006, the Board granted the veteran's motion to 
have his case advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900. 


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is 
manifested by no more than diastolic pressure that is 
predominantly 100 or more, or systolic pressure that is 
predominantly 160 or more.  He requires medication to control 
his hypertension.

2.  The veteran's service-connected hemorrhoids are 
manifested by no more than occasional symptoms treatable with 
cream and some bleeding.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

By July 2003 rating decision, the RO granted service 
connection for hypertension and for hemorrhoids.  Both grants 
of service connection were made effective August 3, 1999.  
The Board's discussion will therefore focus upon the state of 
the veteran's disabilities since that date.  Although there 
are extensive medical records in the file pre-dating his 
claim for compensation, those would not be relevant to the 
rating to be assigned for the current severity of his 
conditions.

The medical evidence reflects hypertension, which is 
controlled by medication.

Blood pressure readings are as follows:  July 1999 133/78; 
October 1999 130/80; November 1999 160/100; February 2000 
160/100; May 2000 130/70; May 2000 130/80; August 2000 
130/70; February 2001 137/72; March 2001 110/70; July 2001 
110/72; August 2002 150/90; March 2003 170/80 (lying down), 
180/88 (sitting), and 168/90 (standing); August 2003 130/85; 
March 2004 130/88.

In February 2001, a gastrointestinal examination revealed no 
blood in the rectum.  

On March 2003 VA medical examination, the examiner noted that 
the veteran had a "long history" of hemorrhoidal problems.  
The examiner indicated that in 1998 or 1999, the veteran 
underwent laser surgery for his hemorrhoids.  The veteran 
reported symptoms approximately every three weeks, which he 
treated with hemorrhoidal cream.  His symptoms appear to 
include some rectal bleeding.  The diagnosis was a long 
history of "less frequent" hemorrhoidal problems.  

Regarding hypertension, on the date of examination, blood 
pressure was 170/80 when lying down.  Sitting blood pressure 
was 180/88, and standing BP was 168/90. The examiner 
diagnosed systolic hypertension on examination and 
hypertension by history.  

As stated above, in lieu of a hearing, a written statement 
was presented.  The written statement, authored by the 
veteran's representative, indicated that an increased rating 
for hypertension was warranted because throughout the years, 
the veteran suffered from "hypertension therapy," enlarged 
heart, headaches, nausea, and a cerebrovascular accident.  
Regarding hemorrhoids, the representative indicated that the 
veteran had battled continuous abdominal pain, incessant 
diarrhea, diverticulitis, colitis, hematochezia, irritable 
bowel syndrome, and required a cholecystectomy.

Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected hypertension has been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 7101.  38 C.F.R. § 4.104.

Diagnostic Code 7101 [hypertensive vascular disease 
(hypertension and isolated systolic hypertension)] provides 
the following levels of disability:

60% Diastolic pressure predominantly 130 or more;

40% Diastolic pressure predominantly 120 or more;

20% Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more;

10% Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.

See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A review of the veteran's blood pressure readings reflect 
that a 20 percent evaluation for hypertension is simply not 
warranted.  At no time has diastolic pressure been 
predominantly 110 or more; in fact, every diastolic pressure 
since 1999 has been 100 or less.  Also, at no time was 
systolic pressure predominantly 200 or more; in fact, every 
systolic pressure since 1999 has been 180 or less.  Thus, the 
criteria for an evaluation of 20 percent for hypertension are 
not met.  Id.

The veteran's service-connected hemorrhoids have been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 7336.  38 C.F.R. § 4.114 (2000, 2005)

During the pendency of this appeal, the rating criteria for 
evaluating digestive system disabilities were amended.  See 
66 Fed. Reg. 29488 (May 31, 2001) (effective July 2, 2001).  
However, the criteria for evaluating hemorrhoids are the same 
under both the old and new regulations.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, both before 
and after July 2, 2001, a noncompensable rating is assigned 
for mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent evaluation is warranted 
when there is persistent bleeding and secondary anemia, or 
with fissures.

The medical evidence of record does not indicate fissure, 
anemia, or persistent bleeding as would be required for a 
rating of 20 percent.  Indeed, although there is some 
bleeding, symptoms occurred only approximately every three 
weeks, and there is no indication that any bleeding was 
"persistent."  Even if the Board were to accept this as 
indicative of "persistent" bleeding, the regulations 
require that secondary anemia be present as a result of the 
bleeding to warrant a 20 percent rating.  There is no medical 
diagnosis of anemia.  There is also no evidence that physical 
examinations have shown fissures.  As the foregoing 
manifestations of hemorrhoidal disability are absent, a 20 
percent evaluation for hemorrhoid is denied.  Id.

The Board notes that the representative's arguments make no 
reference to actual symptomatology that might militate in 
favor of an increased rating regarding either issue on appeal 
herein.  Although it is true that the veteran has had a 
variety of medical problems, there is no indication in the 
medical evidence that any of these problems have resulted 
from the hypertension or hemorrhoids discussed herein.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2005) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign higher disability evaluations for either hypertension 
or hemorrhoids in that the veteran manifests no separate and 
distinct symptoms of either service-connected disability not 
contemplated in the currently assigned 10 percent ratings 
permitted for each under the Schedule.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence regarding either issue on 
appeal to otherwise warrant a favorable decision with respect 
to either.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
the letter sent to the veteran in August 2003.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case, and the supplemental statement of the case, he was 
provided with specific information as to why these particular 
claims were being denied and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the statement of the case and 
supplemental statement of the case.  

The RO's letter did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from him that he has any evidence in his possession that is 
needed for a full and fair adjudication of the claims.  When 
considering the notification letter, the rating decision on 
appeal, the statement of the case, and the supplemental 
statement of the case as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give claimants of VA 
benefits notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of VCAA 
have been satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant of VA 
benefits before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  That was 
impossible in the circumstances of this case, as the RO 
issued its rating decision granting service connection and 
assigning the initial ratings on appeal herein after service 
connection for the relevant disabilities was granted by Board 
decision.  The RO was then required to issue a rating 
decision reflecting the Board's order and assigning initial 
ratings.  VA could not anticipate that the case would be 
further appealed.  

In fact, if, in response to notice of a decision on a claim 
for which VA has already given the section 5103(a) notice, 
such as the initial service connection claim in this case, VA 
receives a notice of disagreement that raises a new issue, 
such as entitlement to a higher rating as in this case, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-03.  The 
veteran was provided VCAA notification in April 2001 in 
connection with his service connection claims.

Regardless, the veteran was still provided VCAA content 
complying notice and proper subsequent VA process via the 
2003 letter.  The Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  The content of the 2003 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claims were readjudicated and an additional statement of the 
case and supplemental statement of the case were issued.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are 
unavailable but are not relevant in this increased rating 
claim.  However, post service VA and private medical records 
are contained within the claims file.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination dealing with 
both hypertension and hemorrhoids.  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined in 2003.  The veteran has not reported receiving any 
recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2003 VA examination report 
is thorough and supported by VA outpatient treatment records.  
There is no rule as to how current an examination must be, 
and the Board concludes the examination in this case are 
adequate upon which to base a decision.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


